Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of invention Group I, including claims 1 – 11 and 24, in the reply filed on January 29, 2021 is acknowledged. Since Applicant has not provided arguments against the restriction requirement, the requirement is still deemed proper and is therefore made FINAL. Claims 12 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 – 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. JP 2006328610 A (Hori). Machine translation of the Hori reference is relied upon herein.

Considering claims 1 – 3, and 24, Hori teaches electroconductive polymer fibers and fabrics thereof, which are coated with a polyaniline layer, corresponding to Applicant’s integrated electroconductive layer on at least a part of its surface [Abstract and 0021]. Further, Hori teaches at [0039] that the amount of the polymerizable aniline compound to be used may be within a range in which the desired conductive coating is obtained by treatment with a later oxidizing agent, and for example, about 0.005 to 5 g of a polymerizable aniline compound and preferably about 0.05 to 3 g per 1 g of fiber can be used. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a particular amount of polyaniline coating the fiber which would result in a thickness to fiber diameter overlapping the claimed range.    

Considering claims 8 – 11, Hori is relied upon as set forth above in the rejection of claim1. Further, Hori teachers at [0028 and 0029] the use of dopants such iodine or bromine, as well as oxidizing acids based on chlorine. Thus, rendered obvious the additional limitations in the subject claims.    

Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. JP 2006328610 A (Hori) in view of Matsuura et al. JP 53045347 A (Matsuura). Machine translation of the Hori reference, and English abstract of the Matsuura reference is relied upon herein.

Considering claims 4 – 7, Hori is relied upon as set forth above in the rejection of claim1. Further, although Hori teaches at [0021] the use of polyamide elastomer or polyester elastomer fibers, it does not specifically recognize the use of polyisoprene or polybutadiene fibers. However, Matsuura teaches a rubber-elastic fiber-reinforced rubber composite having large strength, elasticity and elongation; by incorporating to a vulcanizable rubber 1,2-polybutadiene fibers, and vulcanize it to produce said composite [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to coat the polybutadiene fibers of Matsuura with polyaniline conductive layer as taught by Hori, when it is desired to provide the composite with electroconductive properties. The 1,2 polybutadiene fibers are considered to be functional equivalents of 1,4 polybutadiene fibers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786